DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 17/065,994 filled on 10/08/2020.
Claims 1-5 are presented for examination.

Claim Rejection-35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 5 recites  " A parking assistance program“ that causes a computer to calculate target speed, detect an event, acquire a current actual speed of the vehicle and recalculate the target speed to match with the current actual speed. The Specification, Para. [0036], recites that “parking assistance program” is installed and/or stored in a storage device. Accordingly, the recited limitation "parking assistance program" is computer software per se and is not a "process," a "machine," a "manufacture" or a "composition of matter," as defined in 35 U.S.C. 101. The applicants would need to embody the program on a non-transitory computer readable medium to make the claim statutory.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Mizutani et al. (US 2018/0208245) (hereinafter Mizutani).

Claim 1. Mizutani teaches a parking assistance device (See at least Abstract, Para. [0066], Fig. 3, disclose “A parking assist apparatus/Parking assist system 100”) comprising:
a calculation unit that calculates a target speed with passage of time until a vehicle is moved to a parking target position (See Abstract, Para. [0045], discloses “a vehicle speed calculating portion that calculates a target vehicle speed with a lapse of time until the vehicle reaches the parking target position”, same as claimed);
an event detection unit that detects an event that is a predetermined event indicating a timing of recalculation of the target speed (See Para. [0036], “the CPU 14a obtains the detection result of the wheel speed sensor 22 through the brake system 18 and determines the vehicle speed of the vehicle 1 based on the speed of the wheel 3”); and
an acquisition unit that acquires a current actual speed of the vehicle (See Para. [0047], [0068], “the vehicle speed calculating portion 42 estimates the current vehicle speed of the vehicle 1”), wherein
when the event is detected, the calculation unit recalculates the target speed to match the target speed with the current actual speed of the vehicle (See Para. [0068], [0070], “sequentially integrating the target vehicle speed V which is calculated by the vehicle speed calculating portion 42”, and in Para. [0073], [0084], discloses “the vehicle speed calculating portion 42 continuously performs the estimation of the current vehicle speed of the vehicle 1”, and see Para. [0045], [0076], [0088], “the target vehicle speed is corrected in accordance with the following state with respect to the movement target position Nb of the vehicle 1”,  and in Para. [0055], “the current vehicle speed may be changed into a vehicle speed Vq”.  Hence, the examiner notes 5that the prior art, the teaching of Mizutani teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Mizutani to match target speed with the current speed in order to move vehicle to a target vehicle parking position smoothly by avoiding the excessive acceleration and deceleration).

Claim 2. Mizutani teaches the parking assistance device according to Claim 1, wherein the event detection unit
detects, as the event, any one event or a plurality of events among: an event that parking assistance operation is started and the vehicle is moved by a predetermined distance; an event that a remaining distance that is a distance between the vehicle and the parking target position is less than a distance that is required until the vehicle stops and that is calculated first by the calculation unit; an event that braking operation is detected; or an event that a target position is updated (See Para. [0017], discloses “the movement target position is calculated and corrected from a current position at the time of returning to a following control for controlling a vehicle running state, in the control by the parking assist apparatus according to the embodiment”, and/or see at least Para. [0043]-[0044], [0054]-[0055], [0088], discloses “determine the parking target position N and park the vehicle 1 at a suitable position of the parking frame M”; “braking operation, and if the deceleration is started at the timing (tq) on which the residual distance (Expression 3) is satisfied with respect to the parking target position N (corrected deceleration start position Nc2), the vehicle 1 may be stopped at the parking target position N”; “set a new movement target position”; which constitutes the claimed invention).

Claim 4 is “a method claim” corresponding to a parking assistance device claim 1 above. Therefore, they are rejected for the same rationales set forth as above.
Claim 5 is “a parking assistance program” that cause a computer to perform the method claim 4 and  therefore, they are rejected for the same rationales set forth as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 2018/0208245)  (hereinafter Mizutani) in view of Gotou et al. (US 2022/0089186) (hereinafter Gotou).

Claim 3. Mizutani teaches the parking assistance device according to Claim 1, wherein the calculation unit
calculates the target speed by using a plurality of decelerations in which a small deceleration is set (See Para. [0045], [0070],  [0078], [0084], “the target vehicle speed V is calculated such that the acceleration and deceleration becomes the smooth acceleration and deceleration, as the feeling that ride comfortability is good, and is an example in which after the acceleration is performed at a fixed acceleration (+a), the vehicle 1 runs at a fixed speed (for example, the maximum vehicle speed VM), and the deceleration is performed at a fixed deceleration (−a), thereby, the vehicle 1 is stopped”).
Nevertheless, Mizutani does not explicitly spell out wherein a small deceleration is set when a remaining distance that is a distance between the vehicle and the parking target position is large and a large deceleration is set when the remaining distance is small.
However, Gotou teaches, in Para. [0041], “the initial deceleration setting unit 241 of the target vehicle speed generating unit 24 sets the smaller initial deceleration as the distance between the stop position P2 and the passing position P3 is larger (FIG. 4) compared to the case in which the distance between the stop position P2 and the passing position P3 is smaller”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Mizutani with the teaching of Gotou to set small deceleration when a remaining distance is large and set a large deceleration when the remaining distance is small in order to suppress jerk discomforts an occupant of the vehicle.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakada (US 20180265079) discloses “PARKING ASSIST DEVICE”;
Kamiya et al. (US 20090132143 A1), discloses “Parking Support Control Apparatus And Parking Support Control System”;

Tashiro et al. (US 20210354688 A1 and/or US 2020/0346639 A1), discloses “PARKING ASSISTANCE DEVICE”;
Suzuki et al. (US 20190241177 A1), discloses “Parking Assist Method And Device”; 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664